EXHIBIT 10.2

 

STEPAN COMPANY

INCENTIVE STOCK OPTION AGREEMENT

2000 OPTION PLAN

 

THIS AGREEMENT, dated as of the      day of             , 200    , and entered
into by and between Stepan Company, a Delaware corporation (the “Company”), and
                     (the “Participant”).

 

WITNESSETH THAT:

 

IT IS AGREED, by and between the parties hereto, as follows:

 

1. In accordance with the provisions of Stepan Company 2000 Stock Option Plan
(the “Plan”), the Company hereby grants to the Participant an Incentive Stock
Option to purchase a total of              shares of common stock of the Company
(“Common Stock”). The option price of each share of Common Stock subject to this
Agreement shall be $            . The right to exercise the option shall be
subject to the terms and conditions of the Plan and this Agreement, shall not be
exercisable until the Participant completes two (2) years of employment with the
Company following the date first written above and shall expire at the earliest
of ten (10) years after the date first written above; the date established by
the Compensation and Development Committee of the Board of Directors (the
“Committee”) at the time of the grant; the date which is three months after the
date the Participant’s employment with the Company is terminated by reason of
his normal retirement (or early retirement with the Company’s approval) or by
reason of death; twelve months after the date the Participant’s employment is
terminated by reason of his becoming disabled; or the date on which the
Participant’s employment with the Company is terminated for any other reason.

 

2. This option may be exercised in whole or in part by filing a written notice
with the Secretary of the Company at its corporate headquarters prior to the
date the option expires. Such notice shall specify the number of shares of
Common Stock which the Participant elects to purchase and shall be accompanied
by payment of the option price for such shares. Subject to the provisions of the
following sentence, payment shall be cash or by check payable to the Company.
All or a portion of such required amount may be paid by delivery of shares of
Common Stock having an aggregate fair market value which is equal to the amount
of cash which would otherwise be required.

 

3. In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the aggregate number of shares of
Common Stock subject to this Agreement and the terms of the outstanding stock
options may be equitably adjusted by the Committee, in its sole discretion.

 



--------------------------------------------------------------------------------

4. Except as otherwise provided by the Committee, the option is not assignable
or transferable by the Participant otherwise than by will or the laws of descent
and distribution and then only as provided herein, and may be exercised during
the lifetime of the Participant only by the Participant and only as provided
herein. If the option is exercised by the person or persons to whom the rights
of the Participant under the option shall pass by will or the laws of descent
and distribution, the option may be exercised only in respect of the number of
shares which the Participant could have acquired under the option by the
exercise thereof at the date of death.

 

STEPAN COMPANY BY:  

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Participant

 